Citation Nr: 1628837	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for prostate cancer, status post radical prostatectomy, to include the propriety of the reduction in evaluation from 100 percent to 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 2006.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado, which reduced the Veteran's rating to 0 percent effective June 1, 2010.  A January 2012 rating decision granted a 10 percent rating effective June 1, 2010; however as this is not a complete restoration of the 100 percent rating, the issue is still on appeal. 

The Board notes that this reduction was brought about by periodic reevaluation, and not due to the Veteran himself submitting an increased rating claim.  However, the appeal of the reduction was subsequently treated as increased rating claim, both by VA in the Statement of the Case, and by the Veteran and his representative in the substantive appeal and appellant brief.  Accordingly, the Board has also characterized this appeal as not just for a restoration of the original rating, but as involving an increased rating as well. 

This record in this matter consists solely of electronic claims files and has been reviewed. 

The issue of an increased rating for prostate cancer, status post radical prostatectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO reduced the rating for the Veteran's prostate cancer status post radical prostatectomy from 100 percent disabling to 0 percent effective June 1, 2010, the rating was subsequently increased to 10 percent effective June 1, 2010 in a January 2012 decision. 

2.  The 100 percent rating had been in effect since February 1, 2006, which was less than 5 years.
 
3.  The Veteran failed to report to a VA examination in June 2006, and then failed to respond to a January 2007 proposed rating reduction and accompanying letter, which had asked the Veteran to notify VA if he was willing to report for a VA examination.  


CONCLUSION OF LAW

The reduction of the disability evaluation from 100 percent to 10 percent effective June 1, 2010, for service-connected prostate cancer, status post radical prostatectomy was proper.  38 U.S.C.A. §§ 1155, 5112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 3.655, 4.115, Diagnostic Codes 7528, 7529 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of 38 C.F.R. § 3.105, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

As applicable to this case, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (c) of 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness of the claimant.  38 C.F.R. § 3.655(a).

When a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a pretermination notice advising the payee that payment for the disability for which the reexamination was scheduled will be discontinued or, if a minimal evaluation is established, reduced to the lower evaluation.  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor, and a statement of the claimant's procedural and appellate rights.  The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability for which the reexamination was scheduled should not be discontinued or reduced.  38 C.F.R. 
§ 3.655(c)(1).

If there is no response within 60 days, or if the evidence submitted does not establish continued entitlement, payment for such disability or disabilities shall be discontinued or reduced as of the date indicated in the pretermination notice or the date of last payment, whichever is later.  38 C.F.R. § 3.655(c)(2).

If notice is received that the claimaint is willing to report for a reexamination before payment has been discontinued to reduced, action to adjust payment shall be deferred.  The reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment.  When a claimant fails to report for such rescheduled examination, payment shall be reduced or discontinued as of the date of last payment and shall not be further adjusted until a VA examination has been conducted and the report reviewed.  38 C.F.R. § 3.655(c)(3). 

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Where VA has reduced a veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and it will be set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In the instant case, the Veteran was granted service connection for his prostate cancer, status post radical prostatectomy effective February 1, 2006, in a May 2006 rating decision.  This rating decision notified the Veteran that six months following completion of treatment, residual disability is determined by findings from a VA examination conducted at that time and that a VA examination would be scheduled as soon as possible to determine the current residuals from his radical prostatectomy.  

The Veteran was scheduled for a VA examination in New York State for his prostate in June 2006, which he did not attend.  

In October 2006, a Report of Contact shows that the Veteran contacted VA gave his address as in Colorado Springs, Colorado.  He also notified VA that he would like to reopen claims for service connection for degenerative changes of C6-7 with associated radiculopathy, chronic cough, allergies, and recurrent plantar wart of the left foot.  He attended a VA examination in December 2006 in Colorado that addressed these issues, but not his prostate cancer. 

In January 2007, the Veteran was sent a rating decision which proposed that the Veteran's prostate cancer, status post radical prostatomy be decreased from 100 percent disabling to 0 percent.  The accompany letter addressed to the Veteran's residence in Colorado noted that they had asked a VA facility to schedule an examination, but that the Veteran did not report.  The letter also requested that the Veteran inform VA if he was now ready to report for an examination or to report a reason why he missed the scheduled examination.  It also informed the Veteran that if within 60 days of the letter if VA received notice that the Veteran would report for an examination, that VA would not take the proposed reduction action, and that the Veteran could also send in new evidence which would be reviewed before the proposed action.  Finally, the letter also notified the Veteran that he could request a personal hearing within 30 days.

VA received no response to the January 2007 letter and proposed rating decision,  and in a March 2010 rating decision the proposed rating deduction was instituted, thus decreasing the Veteran's rating to 0 percent, effective June 1, 2010.  

In April 2010, the Veteran submitted a Notice of Disagreement, in which he stated that although his home of record in 2006 was in New York that he had been transferred to Colorado Springs.  He stated that when he was notified of his June 2006 VA examination that he called VA and requested that his record be sent to Denver so he could have a VA examination, but that VA told him his claim had been sent to St. Louis and they could not administer the examination.  He then requested that they reschedule the examination.  He noted that he had his VA examination addressing his other disabilities in December 2006 in Colorado.  He also at that point requested a new prostate examination.  

The Veteran wrote in May 2010 that he had written a letter in September 2006 to the VA in New York requesting that VA send his records to Colorado and requesting them to flag the records as requiring a VA Exam.  

In the instant case, the Board finds that even taking the Veteran's statements that he had failed to report to his June 2006 examination because of good cause (because he moved) that VA still properly notified the Veteran that he was required to schedule a new prostate examination in the January 2007 letter with the proposed rating reduction, which was properly sent to his address of record.  Following this notification, there is no record that Veteran made an attempt to schedule a VA examination or submit additional evidence, and he continued to receive a 100 percent disability rating for another three years until June 2010.  While the Veteran states he contacted VA regarding his missed prostate examination, the record only shows that he contacted VA in regards to his other claims for service connection.  Given that the Veteran received notification that he needed to schedule another examination in 2007, and did not respond to such notification for three years until his rating was reduced, the Board finds that he was properly notified of his pending reduction under 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.655(c)(1).

As noted above, when a claimant fails to report for a reexamination and the issue is continuing entitlement, VA will issue a pretermination notice advising the Veteran that payment for the disability for which the reexamination was scheduled will be reduced to the minimal evaluation available, which happened in this case.  38 C.F.R. § 3.655(c)(1).  There was no response within 60 days of the January 2007 proposed rating reduction and therefore VA was within its right to reduce the Veteran's rating.  38 C.F.R. § 3.655(c)(2).  Further, while the Veteran claims that he notified VA of his willingness to attend a prostate examination in September 2006, there is no record of this, only of the Veteran's specific intent to have an examination for his other claims in the Report of Contact in October 2006.  There is no evidence of willingness or intent to report for a prostate examination that would have halted the rating reduction following notification of the proposed rating reduction in 2007.  38 C.F.R. § 3.655(c)(3).  Therefore, the rating reduction was proper due to a failure to report for a VA examination or indicate a willingness to report for an examination. 


ORDER

The reduction from 100 percent to 10 percent for service-connected for prostate cancer, status post radical prostatectomy, effective June 1, 2010 was proper.


REMAND

In the instant case, the Veteran was last afforded a VA examination in May 2011 for his prostate cancer, status post radical prostatectomy.  The examiner noted that the Veteran experienced incontinence, but did not specify whether it required the wearing of absorbent materials.  Given that this issue was not addressed and it is part of the diagnostic code, and given that five years have passed since this examination, the Board finds that a new examination is necessary to determine the current severity of the Veteran's prostate cancer, status post radical prostatectomy, including whether he has incontinence that requires wearing absorbent materials, and how frequently they must be changed.  Accordingly, the Veteran should be provided another examination to determine the severity of his prostate disability. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VAMC records related to the Veteran's prostate cancer, status post radical prostatectomy.

2.  Schedule the Veteran for a VA genitourinary examination.  The examiner should review the claims folder in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report. 

The examiner should identify all residuals attributable to the Veteran's service-connected residuals of prostate cancer, status-post radical prostatectomy.  The examiner must discuss whether there is objective evidence that the Veteran has urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials, and if so, how often absorbent materials must be changed. 

The examiner should also address daytime voiding interval, in hours; the number of times per night the veteran awakens to void; and a description of any obstructive symptomatology.  The examiner must indicate the extent, if any, of renal dysfunction; and frequency, if any, of urinary tract infection, to include a description of therapy and management. 

Any indications that the Veteran's complaints of symptomatology are not in accord with physical findings on examination should be directly addressed and discussed in the examination report. 

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached. 

3.  Readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, furnish him and his representative a supplemental statement of the case and afford a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


